      Case 4:20-cv-00480-WS-EMT Document 10 Filed 02/08/21 Page 1 of 2



                                                                            Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




CORVELLA DENESE
WILLIAMS-ROSIER,

      Plaintiff,

v.                                                          4:20cv480–WS/EMT

ANDREW SAUL, Commissioner of
the Social Security Administration,

      Defendant.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 9) docketed January 8, 2021. The magistrate judge recommends that this case

be dismissed without prejudice for failure to comply with a court order. Plaintiff

has filed no objections to the report and recommendation.

      Upon review of the record, this court has determined that the report and

recommendation should be adopted.

      Accordingly, it is ORDERED:
        Case 4:20-cv-00480-WS-EMT Document 10 Filed 02/08/21 Page 2 of 2



                                                                              Page 2 of 2


        1. The magistrate judge's report and recommendation (ECF No. 9) is adopted

and incorporated by reference in this order of the court.

        2. Plaintiff’s complaint and this action are hereby DISMISSED without

prejudice for failure to comply with a court order and for failure to prosecute the

case.

        3. The clerk is directed to enter judgment, stating: "All claims are dismissed

without prejudice."

        DONE AND ORDERED this             8th    day of     February     , 2021.




                                  s/ William Stafford
                                  WILLIAM STAFFORD
                                  SENIOR UNITED STATES DISTRICT JUDGE
